UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 31, 2011 Century Aluminum Company (Exact name of registrant as specified in its charter) Delaware 1-34474 13-3070826 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2511 Garden Road Building A, Suite 200 Monterey, California (Address of principal executive offices) (Zip Code) (831) 642-9300 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Explanatory Note This Form 8-K/A amends the Current Report on Form 8-K (the “Form 8-K”) filed by Century Aluminum Company (the “Company”) on January 31, 2011 to provide additional information that was unavailable at the time the original report was filed. Item 5.02 Departure of Director or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers As previously reported, on January 31, 2011, the Board of Directors of the Company elected Mr. Daniel Goldberg as a director of the Company to replace Mr. Ivan Glasenberg as a director of the Company in accordance with the terms of the support agreement, dated April 6, 2010, between the Company and Glencore International AG and certain of its affiliates (collectively, "Glencore"). At the time the Form 8-K was originally filed, certain information regarding transactions between the Company and Glencore was unavailable. Such information is hereby provided by incorporating herein by reference the “Related Party Transactions” section in the Company’s 2010 Annual Report on Form10-K, filed March 16, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CENTURY ALUMINUM COMPANY Date: March 16, 2011 By: /s/ William J. Leatherberry Name: William J. Leatherberry Title:Executive Vice President, General Counsel and Secretary
